DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display device with limitations “wherein the upper protective member comprises a plurality of protrusions protruding, in a first direction from the pad portion away from the display portion, beyond a first side of the plastic substrate adjacent to the pad portion, extended between the chip on films,” and “wherein the lower protective member comprises a plurality of protrusions corresponding to the protrusion of the upper protective member and protruding, in the first direction, beyond the first side of the plastic substrate, and wherein the protrusions of the upper protective member do not extend beyond the corresponding protrusions of the lower protective member, respectively, in the first direction” along with other limitations of the claim.
The prior art of record are Kim et al. (US 2017/0287814 A1), Gyoda (US 2011/0037059 A1), Chen et al. (US 2016/0359137 A1), Nishi et al. (US 2017/0003568 A1) and Emori (US 2018/0277573 A1). 
Kim discloses a display device (1000 in Fig. 1A of Kim). The display device comprises a plastic substrate with COF (100) attached to one side of the plastic see Fig. 1 of Kim).  However, the display device does not have lower and upper protective members sealing the plastic substrate. Gyoda teaches a display device with a substrate sealed between an upper and lower protective members (see Figs. 1-4 of Gyoda).  The upper protective member has openings so that the driver chips (120) can be attached to the substrate.  However, Gyoda does not disclose that the lower protective member also has openings corresponding to the openings of the upper protective member.
Chen discloses a display device with an upper and lower protective members covering a display substrate (see Figs. 2-3, 5 of Chen).  The upper protective member has a cut out portion so that the IC chip can be attached to the display substrate.  Nishi disclose a display device with an upper and lower protective members covering a substrate (see Figs. 1, 5-7C of Nishi) with multiple cutout for driver IC chip to attach.  However, neither Chen nor Nishi disclose that the lower protective member also has cut out portion corresponding to the cut out portion of the upper protective member.
Emori teaches a display device with upper and lower protective members covering a display substrate except where the electrodes (to connect to external circuit) are located. Both the upper and lower protective members do not cover the display substrate in the same area.  However, these upper and lower protective members do not have a plurality of protrusions protruding, in a first direction from the pad portion away from the display portion, beyond a first side of the plastic substrate adjacent to the pad portion, extended between the chip on films
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822